 
 
IB 
Union Calendar No. 114 
111th CONGRESS 1st Session 
H. R. 1196 
[Report No. 111–210] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Ms. Zoe Lofgren of California (for herself and Mr. Wamp) introduced the following bill; which was referred to the Committee on House Administration 
 
 
July 16, 2009 
Additional sponsors: Mr. Costa, Mr. Hastings of Florida, Mr. Sestak, and Mr. Connolly of Virginia 
 
 
July 16, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To authorize the Chief Administrative Officer of the House of Representatives to carry out a series of demonstration projects to promote the use of innovative technologies in reducing energy consumption and promoting energy efficiency and cost savings in the House of Representatives. 
 
 
1.Demonstration Projects to Promote Innovations in Reducing Energy Consumption in House of Representatives 
(a)Authority To Carry Out Demonstration Projects 
(1)In generalThe Chief Administrative Officer of the House of Representatives may carry out a series of demonstration projects to promote the use of innovative technologies in reducing energy consumption and promoting energy efficiency and cost savings in the House of Representatives.  
(2)ContractsIn carrying out such projects, the Chief Administrative Officer may enter into contracts with entities which have developed new methods of using energy more efficiently, generating electric power in a more sustainable manner, or improving the efficiency and lowering the costs of existing renewable power systems, consistent with the regulations promulgated by the Committee on House Administration for contracts entered into by the Chief Administrative Officer.  
(b)ReportsUpon the completion of each demonstration project carried out under this section, the Chief Administrative Officer shall submit a report on the project to the Committees on House Administration and Appropriations of the House of Representatives, and shall include in the report the Chief Administrative Officer’s analysis of the extent to which the project reduced energy consumption and promoted energy efficiency and cost savings in the House of Representatives.  
2.Authorization of AppropriationsThere are authorized to be appropriated $25,000,000 for fiscal year 2010 to carry out demonstration projects under this Act. Amounts appropriated pursuant to the authorization under this section shall remain available without fiscal year limitation until expended.  
 
 
July 16, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
